Citation Nr: 0016911	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-47 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for shin splints.  

2.  Entitlement to service connection for a cardiac condition 
other than hypertension, to include as a chronic disability 
resulting from an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
condition, to include as a chronic disability resulting from 
an undiagnosed illness.

4.  Propriety of the initial evaluation of 10 percent 
assigned for service-connected left knee degenerative changes 
(a left knee disability).

5.  Propriety of the initial evaluation of 10 percent 
assigned for service-connected right knee degenerative 
changes (a right knee disability)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that established service connection for left and right 
knee disabilities, and denied claims for service connection 
for a respiratory condition, a cardiac condition other than 
hypertension, and shin splints.  A notice of disagreement, to 
include disagreement with the initial evaluations assigned 
for the knee disabilities, was received in August 1995.  A 
statement of the case was issued in May 1996.  A substantive 
appeal was received from the veteran in July 1996.  In April 
2000, a hearing was held before a member of the Board in 
Washington, D.C.

The Board also notes that the veteran submitted a timely 
notice of disagreement with respect to the RO's August 1995 
denial of service connection for hearing loss, a bilateral 
ankle disability, headaches, and the residuals of a hamstring 
injury, and with respect to the initial evaluation assigned 
for service-connected hypertension.  However, he did not 
perfect an appeal by filing a substantive appeal, and as 
such, these claims are not in appellate status.  38 C.F.R. 
§ 20.200 (1999). 

Further, the veteran also expressed disagreement with the 
RO's August 1995 denial of his claims of entitlement to 
service connection for a low back and cervical spine 
disability.  However, during the course of this appeal, 
service connection was established for both disabilities.  
These claims are therefore not in appellate status.  However, 
during the April 2000 hearing, the veteran raised what the 
Board construes to be a claim for an increased evaluation for 
his service-connected low back disability.  This claim is 
referred to the RO for appropriate action.  

The veteran also expressed disagreement with the RO's August 
1995 denial of his claim of entitlement to service connection 
for a skin disorder.  This, along with the claims for 
entitlement to service connection for a cardiac condition 
other than hypertension, a respiratory condition, and 
increased initial evaluations for the service-connected knee 
disabilities, will be addressed in the REMAND portion of this 
decision.  


FINDING OF FACT

The record contains no competent evidence tending to 
demonstrate that the veteran suffers from a shin splints 
related in any way to service.


CONCLUSION OF LAW

The claim for entitlement to service connection for shin 
splints is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). 

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

The veteran's service medical records are negative for 
treatment or a diagnosis of shin splints.  He did present in 
September 1994 complaining of bilateral knee, ankle, and shin 
pain, but there is no indication that he was suffering from 
shin splints.  During the April 2000 Board hearing, the 
veteran testified that he developed shin splints early in his 
military career, and that he thought that they persisted 
throughout his service.  

The veteran has provided no medical evidence demonstrating 
that he currently suffers from shin splints.  The report of a 
VA orthopedic examination conducted in June 1996 is negative 
for a diagnosis of shin splints, as is the report of a July 
1995 compensation or pension examination.  During the April 
2000 hearing, the veteran testified that while he has not 
sought treatment for nor complained of shin splints since 
service, he continues to suffer from them.  

The veteran's statements regarding a current diagnosis of 
shin splints or their cause, however, cannot be accepted as 
medical evidence of a relationship between service and this 
alleged disability.  Espiritu.

Since there is no competent medical evidence of record 
demonstrating that the veteran currently suffers from shin 
splints or suffered from them in service, the first (a 
current disability) and second (incurrence or aggravation of 
a disease or injury in service) requirements set forth by the 
Court in Caluza, in order for a claim to be well-grounded, 
are not met.  As such, his claim for service connection for 
shin splints is not well-grounded.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


ORDER

Service connection for shin splints is denied as not well-
grounded.  


REMAND

a.  entitlement to service connection for a cardiac condition 
other than hypertension, and for respiratory condition, to 
include as chronic disabilities resulting from an undiagnosed 
illnesses

The veteran appears to contend (see his testimony given in 
April 2000) that these disabilities were either related to 
his service in general or that they could be related 
specifically to that period of service that he spent in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

In this regard, the Board notes that claims for service 
connection for chronic disability resulting from Persian Gulf 
service (and due to an undiagnosed illness) related to 
exposure to environmental agents while in the Persian Gulf 
are subject to the adjudicative procedures set forth in M21-
1, Part III, para. 5.17 (April 30, 1999).  In essence, the 
RO, upon receipt of a veteran's claim, is to undertake all 
required development action, including requesting a thorough 
VA general medical examination and specialist examinations as 
appropriate.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998.  The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  These new guidelines 
are essentially the same as the old guidelines and do not 
represent any substantive change.

With respect to the claims for service connection for a 
cardiac condition other than hypertension, and for a 
respiratory condition, the Board notes that the veteran has 
not been afforded an examination that sufficiently addresses 
the extent and nature of his complaints regarding such 
symptoms.  The Board finds that an additional examination(s) 
that addresses these conditions should be accomplished prior 
to further adjudication.  

Further evaluation of these claimed disabilities, to ensure 
compliance with undiagnosed illness examination directives, 
would be helpful in resolving all the issues on appeal.  
Accordingly, the Board finds that additional VA examinations 
should be accomplished.  The new VA examination(s) of the 
veteran must be conducted in accordance with the guidelines 
of the Under Secretary for Health's Information Letter, dated 
April 28, 1998 (IL 10-98-010).  The RO is advised to make 
certain that the examinations conform precisely to the 
guidelines before readjudicating the issues.


b.  the propriety of the initial evaluations of 10 percent 
assigned for service-connected right and left knee 
disabilities

The Board notes that service connection for these 
disabilities was established by the currently appealed August 
1995 RO decision.  In this regard, it is pointed out that the 
Court noted that there was a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999). The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

The veteran's service-connected knee disabilities are each 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Under this code, 
degenerative arthritis is rated on limitation of motion of 
the affected part.  Limitation of motion of the knee is, in 
turn, evaluated under Diagnostic Codes 5260 and 5261.  For 
the reasons set forth below, the Board is of the opinion that 
an additional orthopedic examination is necessary prior to 
further appellate adjudication.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Accordingly, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
or on use or during flare ups, is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7. 

The examiner should make appropriate findings concerning 
whether there is evidence of pain and/or any the other 
factors noted above during the examination, and offer an 
opinion as to the extent of additional functional loss due to 
such factors with use and during flare-ups.  The RO should 
consider these factors in evaluating the veteran's 
disabilities.

The Board would also point out that that, in a precedent 
opinion, the General Counsel of VA held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Moreover, the 
VA General Counsel has since held, that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca, and 38 C.F.R. §§  4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  

The examiner should specifically render a finding as to 
whether the veteran has both arthritis and instability 
affecting his knees, and the RO should consider these 
opinions in evaluating the veteran's knee disabilities.  In 
this regard, the Board noted that the examiner did not 
comment on the presence or absence of instability at the time 
of the June 1996 VA examination.  Although X-ray study was 
reported to show mild degenerative changes in the right knee, 
only a loose body was found in the left knee, with no other 
abnormality.  X-ray study was not conducted on the left knee 
when VA next examined the veteran in August 1998; at that 
time the examiner found no instability in either knee.  


c.  entitlement to service connection for a skin disorder

As noted in the introduction portion of this decision, the 
veteran had filed a notice of disagreement with respect to 
the August 1995 denial of his claim for entitlement to 
service connection for a skin disorder.  However, a statement 
of the case has never been issued with respect to that issue.  
As such, a statement of the case should be issued by the RO 
regarding this claim.  See 38 C.F.R. § 19.26 (1999); 
Manlincon v. West, 12 Vet. App 238 (1999) (a notice of 
disagreement initiates review by the Board of the RO's 
denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:


1.  The RO should issue a statement of 
the case to the veteran with respect to 
the claim for service connection for a 
skin disorder.  The veteran and his 
representative should be informed of the 
necessity of filing a timely substantive 
appeal if the veteran wishes to place 
this issue in appellate status. 38 C.F.R. 
§ 19.26 (1999).

2.  All up-to-date records of treatment, 
both VA and private, for any of the 
disabilities currently at issue should be 
obtained for incorporation in the claims 
folder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected knee disabilities.  All 
indicated special studies (to include x-
rays) and tests (to include range of 
motion studies) should be accomplished, 
and all clinical findings should be 
reported, in detail.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, the examiner.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of instability, pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
veteran's knees.  The presence of 
arthritis in the left knee, substantiated 
X-ray findings, should be determined to 
the extent possible.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above with 
repeated use and during flare-ups.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
All examination findings, along with the 
complete rationale for all opinion 
expressed, should be set forth.

4.  The veteran should be scheduled to 
undergo a VA examination conforming to 
the guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  The entire claims folder, 
including a complete copy of this REMAND, 
must be made available to the examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported cardiovascular signs or 
symptoms, as well as signs or symptoms 
involving the respiratory system.  The 
examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms 
and state what precipitates and what 
relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if there are cardiovascular 
signs or symptoms, or signs or symptoms 
involving the respiratory system that 
have not been determined to be associated 
with a known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.  

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims for 
service connection for a cardiovascular 
condition (other than hypertension) and a 
respiratory condition, to include as 
chronic disabilities resulting from an 
undiagnosed illnesses, on the basis of 
all pertinent medical evidence of record 
and legal authority, to specifically 
include that cited to herein.  

The RO should also adjudicate the 
propriety of the initial 10 percent 
evaluations assigned for the service-
connected left knee and right knee 
disabilities.  Such adjudication should 
include consideration of the extent of 
functional loss due to pain and other 
factors expressed in 38 C.F.R. §§ 4.40 
and 4.45, and the DeLuca decision, cited 
to above.  Consideration also should be 
given to whether the veteran is entitled 
to separate ratings for arthritis and 
instability (pursuant to, VAOPGCPREC 23-
97, and VAOPGCPREC 9-98), as well as 
whether "staged rating" is appropriate, 
pursuant to the Fenderson case cited to 
above.  The RO should provide full 
reasons and bases for its determinations, 
and address all matter raised in this 
REMAND.

The RO should provide clear reasons and 
bases for its determinations, addressing 
all concerns noted in this REMAND.  

7.  Thereafter, the veteran should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



